EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with Cheri Huang (Reg. No. 62003) on May 28, 2021.

The listing of claims in the Amendment filed by the applicant on 08 April 2021 will replace all prior versions and listings of claims in the application, EXCEPT for the following:

Please amend claim 1, 13, and 21 as follows:

Claim 1 (Currently Amended) A method for displaying obstacle detection for an unmanned aerial vehicle (UAV), comprising: 
receiving obstacle information associated with  a plurality of directions of the UAV, the obstacle information being obtained by analyzing sensing signals of a plurality of sensors of the UAV and including an offset between a first obstacle and a centerline of a first direction of the plurality of directions; and 
displaying, on a display screen, the obstacle information, including; 
displaying one or more first partitions and a first location indicator at an end of the one or more first partitions, the first location indicator being configured to indicate a first distance between the UAV and the first obstacle; and 
displaying one or more second partitions and a second location indicator at a midpoint of the one or more second partitions, the second location indicator being configured to indicate a second distance, between the UAV and a second obstacle, associated with a second direction of the plurality of directions, wherein, when the second location indicator shows the second distance being identical to the first distance, a first number of the displayed one or more first partitions is different from a second number of the displayed one or more second partitions to indicate the first obstacle being associated with the offset[[.]]; and 
wherein the one or more first partitions and the one or more second partitions comprise a plurality of icons of similar shape arranged radially on the display screen.

Claim 13 (Currently Amended) A system for displaying obstacle detection for an unmanned aerial vehicle (UAV), comprising: 
a receiver configured to receive obstacle information associated with a plurality of directions of the UAV, the obstacle information being obtained by analyzing sensing signals of a plurality of sensors of the UAV and including an offset between a first obstacle and  a centerline of a first direction  of the plurality of directions; 
a processor; and 
a memory storing machine-readable instructions that, when executed by the processor, cause the processor to control display of the obstacle information, including;  
controlling display of one or more first partitions and a first location indicator at an end of the one or more first partitions, the first location indicator being configured to indicate a first distance between the UAV and the first obstacle; and 
controlling display of one or more second partitions and a second location indicator at a midpoint of the one or more second partitions, the second location indicator being configured to indicate a second distance, between the UAV and a second obstacle, associated with a second direction of the plurality of directions, wherein, when the second location indicator shows the second distance being identical to the first distance, a first number of the displayed one or more first partitions is different from a second number of the displayed one or more second partitions to indicate the first obstacle being associated with the offset[[.]]; and 
wherein the one or more first partitions and the one or more second partitions comprise a plurality of icons of similar shape arranged radially on the display screen.

Claim 21 (Now cancelled)


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The first closest prior art Arteaga (US Patent No 10,302,759 B1)
The second closest prior art Hornych et al. (PGPub No US 2017/0124887 A1) teaches an aircraft display using a radial grid in order to show the offset of an obstacle (Hornych, see at least FIG. 6, Fig. 7, Fig. 10; Paragraphs [0023], [0033], [0038], [0039], and [0044]). Although Hornych teaches displaying one or more grid blocks in order to show an obstacle’s offset, Hornych fails to teach that the number of displayed partitions i.e. grid blocks is different for an obstacle that is offset from the centerline of the aircraft as compared to another obstacle that is the same distance away, but is centerline, i.e. no offset. That is, while Hornych displays different grid blocks in the radial display in order to show an obstacle’s offset from the aircraft’s centerline, the number of grid blocks displayed would be the same for an object of equal distance from the aircraft, regardless of the obstacle’s offset. 
The third closest prior art Hines et al. (PGPub No US 2010/0250022 A1) teaches displaying the offset of a target object for a UAV (Hines, see at least FIG. 3, FIG. 4, FIG. 5). Although Hines teaches displaying as offset of a target object Hines fails to teach using a plurality of partitions, i.e. icons, the number of which are based on the target object’s offset. Hines displays the target object’s offset using the spatial difference on a 2-dimensional screen as well as displaying the offset radius 420 and offset heading 410. The offset of the target object is not represented using a plurality of partitions i.e. icons.

Regarding independent claims 1 and 13, Arteaga, Hornych, and Hines, taken either individually or in combination with other prior art of record fails to teach or render obvious “displaying one or more second partitions and a second location indicator at a midpoint of the one or more second partitions, the second location indicator being configured to indicate a second distance, between the UAV and a second obstacle, associated with a second direction of the plurality of directions, wherein, when the second location indicator shows the second distance being identical to the first distance, a first number of the displayed one or more first partitions is different from a second number of the displayed one or more second partitions to indicate the first obstacle being associated with the offset”, the specific unique portion of the limitation underlined for emphasis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668